Title: To Thomas Jefferson from John Diffenderffer, 14 February 1809
From: Diffenderffer, John
To: Jefferson, Thomas


                  
                     Baltimore Feby 14th. 1809.
                  
                  Agreable to your Excellence’s request of 10th. inst; I have forwarded by this day Mail, half Bushel of Spring rye (packed in Linen adres’d to you) which I hope may arrive Safe, & pleased—
                  It’s been customary with us, previous of this Seed being sow’d, to put it in strong [Brine].—
                  Resspectfully your Excellence’s Most Obt. Hubl. Servt
                  
                     John Diffenderffer 
                     
                  
                  
                     Thomas Jefferson Esq.
                     Bot. of Jno. Diffenderffer
                     
                        
                           
                              
                                 ½ bus. of Spring rye
                              
                              75
                           
                           
                              
                                    Packing
                              
                              
                                 25
                              
                           
                           
                              
                              
                                 $1.
                              
                                 00
                              
                           
                        
                     
                     Recd. payment.
                                          
                  
                            
                            Jno Diffenderffer
                     
                        
               